DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  the recitation "one loop group and the first seal extend" (line 3) should be replaced by -- one loop group and the second seal extend --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 7, 9 - 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naftalin et al., US 2009/0100648.
Regarding Claim 1, Naftalin et al. disclose a sealable securing system, comprising: a hook member 26 including a first base 16, at least one hook group 28 coupled to the first base, and a first seal 32 coupled to the first base, [wherein 
Regarding Claim 2, Naftalin et al. disclose the sealable securing system of claim 1, wherein the at least one hook group (28) securely connects to the at least one loop group (24) when the hook member (26) is connected to the loop member (22), and wherein the first seal (32) sealingly engages the second seal (30) when the hook member is connected (figure 4) to the loop member.
Regarding Claim 3, Naftalin et al. disclose the sealable securing system of claim 1, wherein the at least one hook group (28) comprises a first hook group 28 spaced apart (by the first seal 32) from a second hook group 28, and wherein the at least one loop group (24) comprises a first loop group 24 spaced apart (by the second seal 34) from a second loop group 24.
Regarding Claim 4, Naftalin et al. disclose the sealable securing system of claim 3, wherein the first seal (32) extends from the first base (16) between the first hook group (28) and the second hook group (28), and wherein the second seal (30) extends from the second base (16) between the first loop group (24) and the second loop group (24).
second seal (30) extend along an entire length of the second base (16).
Regarding Claim 7, Naftalin et al. disclose the sealable securing system of claim 1, in an additional embodiment, wherein the second seal (42) is wider than the first seal (tapered portion of the first seal 44).
Regarding Claim 9, Naftalin et al. disclose the sealable securing system of claim 1, wherein the at least one hook group (28) comprises a plurality of hooks, and the at least one loop group (24) comprises a plurality of loops, wherein the plurality of hooks are configured to selectively mate with the plurality of loops.
Regarding Claim 10, Naftalin et al. disclose the sealable securing system of claim 1, wherein one or both of the first seal (32) or the second seal (30) comprises a rounded, outwardly-bowed surface (see figure 3).
Regarding Claim 11, Naftalin et al. disclose the sealable securing system of claim 1, in an additional embodiment, wherein one or both of the first seal or the second seal (42) comprises a bulb seal (bulb-like sealing element 42 can be seen in figure 8 and 10).
Concerning claims 13 and 14, given the structure of a sealing apparatus, the structural elements of Naftalin et al. would render the claimed method steps 
Regarding Claim 13, Naftalin et al. disclose a sealable securing method, comprising: providing a hook member 26 including a first base 16, at least one hook group 28 coupled to the first base, and a first seal 32 coupled to the first base on a first component 40; providing a loop member 22 including a second base 16, at least one loop group 24 coupled to the second base, and a second seal 30 coupled to the second base on a second component 40; and removably securing the hook member (26) to the loop member (22).
Regarding Claim 14, Naftalin et al. disclose the sealable securing method of claim 13, wherein the removably securing comprises: securely connecting the at least one hook group (28) to the at least one loop group (24) when the hook member (26) is connected to the loop member (22); and engaging the first seal (32) and the second seal (30) when the hook member (26) is connected (figure 4) to the loop member (22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Naftalin et al., US 2009/0100648.
Regarding Claim 6, Naftalin et al. disclose the sealable securing system of claim 1, wherein the second seal is wider than the first seal (in an additional embodiment) except for the first seal is wider than the second seal. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first seal (44) reversibly replaced with the second seal (42) so that the hook member includes said wider seal (42), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 8, Naftalin et al. disclose the sealable securing system of claim 1, wherein each of the first seal and the second seal is formed of an elastomeric material such as urethane foam, pliable rubber, or silicon. Naftalin et al. do not explicitly disclose the elastomeric material is closed-cell foam. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider closed-cell foam as the selected elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Naftalin et al., US 2009/0100648 in view of Allan, US 5,088,162.
wherein one or both of the first seal or the second seal comprises a plurality of resilient blade seals. Allan teaches an apparatus wherein the first seal comprises a plurality of resilient blade seals 72 (between ridges 73 in figure 11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the sealing elements of Naftalin et al. to include a plurality of blades as taught by Allan in order to provide an alternative shape of the sealing elements that would assist in the water impermeable nature of the seal. 
Claims 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Naftalin et al., US 2009/0100648.
Regarding Claim 15, Holvoet et al. disclose a vehicle comprising: an interior cabin; a first insulation blanket 6 within the interior cabin; a second insulation blanket 8 within the interior cabin; and a sealable securing system 60 that sealingly and securely connects the first insulation blanket (6) and the second insulation blanket (8). Holvoet et al. do not explicitly disclose wherein the sealable securing system comprises: a hook member secured to the first insulation blanket, wherein the hook member includes a first base, at least one hook group coupled to the first base, and a first seal coupled to the first base, wherein the at least one hook group comprises a plurality of hooks; and a loop member secured to the second insulation blanket, wherein the loop member includes a second base, at least one loop group coupled to the second base, and a second seal coupled to the second base, wherein the at least one loop group comprises a plurality of loops, wherein the plurality of hooks are configured to selectively mate with the plurality of loops, wherein the first seal is wider than the second seal, or wherein the second seal is wider than the first seal, the hook member and the loop member being removably secured to one another, wherein each of the first seal and the second seal is formed of closed-cell foam.
Naftalin et al. teach a sealing system as rejected in the claims 1 - 14 above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing system of Holvoet et al. to include a sealable securing system as taught by Naftalin et al. in order to provide an alternatively known securing system for the blankets to attach and sealed from water moisture. 
Regarding Claim 16, the combination of Holvoet and Naftalin et al. teaches the vehicle of claim 15. Naftalin et al. further teach the securing system as rejected in claim 2 above.
Regarding Claim 17, the combination of Holvoet and Naftalin et al. teaches the vehicle of claim 15. Naftalin et al. further teach the securing system as rejected in claim 3 above.
Regarding Claim 18, the combination of Holvoet and Naftalin et al. teaches the vehicle of claim 15. Naftalin et al. further teach the securing system as rejected in claim 10 above.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Naftalin et al., US 2009/0100648 as applied to claim 15 above, and further in view of Allan, US 5,088,162.
Regarding Claim 20, the combination of Holvoet and Naftalin et al. teaches the vehicle of claim 15. Allan further teaches the resilient blade seals as rejected in claim 12 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677